DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are presented for examination.

Priority
The Applicant’s claim for priority based upon U.S. Provisional Application 62/907,899 filed on September 30, 2019 is duly noted by the examiner.

Claim Objections
Claim 7 is objected to due to dependency and grammatical errors.  The claim depends upon claim 8.  A claim cannot depend upon a claim which follows it.  For examination purposes, it will be assumed the claim is dependent upon claim 1.  Additionally, the word “a” should be “an”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ehrman et al. [U.S. Patent Publication 2019/0281794]

With regard to claim 1, Ehrman et al. meets the limitations of:
an information handling and alarm system deployed on a mobile device comprising at least one data base, a communication system [a user device having a communication interface and a memory having a program and a storage device (paragraph 0049 and figure 2)]
an alarming system whereby a user having an account on the information handling and alarm system provides to the database information related to at least one pet [a user device configured to receive and transmit information relating to a user’s account (paragraph 0052) for locating a pet within a geofence (paragraph 0042)]
whereby the information includes at least one taken from a list comprising: location information of the pet, identification information for the pet, health information pet for the pet, how to access the pet, list of tasks for the pet [a pet location determined by a GPS receiver on the collar of a pet (paragraph 0046)]
where the alarm system includes at least one alert taken from the list comprising a geo-location alert, RFID lost/found pet alert, a time alert, and a temperature alert [a temperature alert transmitted from the collar of a monitored pet when the pet’s temperature exceeds a threshold (paragraph 0063)]
whereby the user identifies at least one third-party [a pet collar calling/notifying a third party regarding an alert or a notification (paragraph 0085)]
whereby the communication system allows communication between the user and the third-party [a user device being a mobile phone where mobile phones are known to allow for communications with a third party (paragraph 0044 and figure 1, item 110)]
the third-party accepts or rejects future communications from the information handling and alarm system [a pet collar calling/notifying a third party regarding an alert or a notification where such calls can be accepted or denied by the third party (paragraph 0085)]
whereby, if the third-party accepts future communications, the user may assign the third party at least one task [a pet collar calling/notifying a third party regarding an alert or a notification regarding a pet’s need (paragraph 0085)]

With regard to claim 3, Ehrman et al. meets the limitation of:
the user identifies a plurality of third parties [a plurality of third-parties, such as a predetermined contact, emergency service provider, medical care provider, and/or some other contact, being contacted in the event of an emergency (paragraph 0085)]

With regard to claim 4, Ehrman et al. meets the limitation of:
an alert is alarmed and each third-party is notified of the alarm, in series, until one third-party responds to the alarm [a plurality of third-parties, such as a predetermined contact, emergency service provider, medical care provider, and/or some other contact, being contacted in the event of an emergency (paragraph 0085)]
With regard to claim 5, Ehrman et al. meets the limitation of:
the alert is communicated to first responders or private security [a plurality of third-parties, such as a predetermined contact, emergency service provider, medical care provider, and/or some other contact, being contacted in the event of an emergency (paragraph 0085)]

With regard to claim 6, Ehrman et al. meets the limitation of:
the information handling and alarm system of claim 1 communicates with a collar; whereby the collar is comprised of an unique identifier and at least one modular, removable unit [a user device configured to receive and transmit information relating to a user’s account (paragraph 0052) for locating a pet within a geofence (paragraph 0042) thereby denoting the identity as being unique as the pet is associated with the account holder]
whereby the modular, removable unit is comprised of at least one taken from the list comprising: temperature sensor, GPS system, RFID system [a pet location determined by a GPS receiver on the collar of a pet (paragraph 0046)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. [U.S. Patent Publication 2019/0281794] in view of Shankaranarayanan et al. [U.S. Patent Publication 2011/0143776]

With regard to claim 2, Ehrman et al. fails to disclose of the third-party communicating completion when the task is completed.  In the field of communications systems, Shankaranarayanan et al. teaches:
the task is completed, the third-party communicates completion [the acknowledgement of a solicitation by a client after the client receives a message (see abstract)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ehrman et al. and Shankaranarayanan et al. to create a pet tracking system wherein the system asks for a third party’s confirmation when completing a task in order to inform the pet owner of the completion of the task by the third party wherein the motivation to combine is to aid in leading an animal back to its geo-fenced area (Ehrman et al., paragraph 0009).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. [U.S. Patent Publication 2019/0281794] in view of Mooneyham et al. [U.S. Patent Publication 2019/0230901]

With regard to claim 7, Ehrman et al. discloses of:
at least one user receives an alert [a temperature alert transmitted from the collar of a monitored pet when the pet’s temperature exceeds a threshold (paragraph 0063)]
However, Ehrman et al. fails to disclose of a RFID system being within range.  In the field of wireless communications, Mooneyham et al. teaches:
a RFID system is within range [a passive RFID chip being read by a standard chip reader where a passive RFID chip must be within range of an RFID reader as the RFID chip harvest the energy from the interrogation signal from the RFID reader and uses it to power its communications with the RFID reader (paragraph 0113)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ehrman et al. and Mooneyham et al. to create a pet tracking system wherein the system determines if a monitored pet is within range in order to inform its owner of its location wherein the motivation to combine is to aid in leading an animal back to its geo-fenced area (Ehrman et al., paragraph 0009).

	With regard to claim 9, please refer to the rejection for claim 7 as the citations meet the limitation of the present claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. [U.S. Patent Publication 2019/0281794] in view of Ng et al. [U.S. Patent Publication 2015/0053760]

With regard to claim 8, Ehrman et al. fails to disclose of an alerted alarm displayed as a social media post.  In the field of notification systems, Ng et al. teaches:
an alerted alarm is displayed as a social media post [a post made regarding a lost pet via the use of a social media account (paragraph 0024)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ehrman et al. and Mooneyham et al. to create a pet tracking system wherein the system creates a post on a social media network regarding a lost monitored pet in order to notify others of the lost pet in an effort to return said pet to its owner wherein the motivation to combine is to aid in leading an animal back to its geo-fenced area (Ehrman et al., paragraph 0009).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2022/0035510 to Behzadi et al. discloses a user interface for tracking and finding items.
U.S. Patent Publication 2011/0172916 to Pakzad et al. discloses a mobile device positioning in a constrained environment.
U.S. Patent Publication 2013/0157628 to Kim et al. discloses a smart phone based electronic fence system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        /MOHAMED BARAKAT/Primary Examiner, Art Unit 2689